Citation Nr: 1759483	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-00 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected sinusitis and hypertension.  

2.  Entitlement to service connection for diabetes mellitus (DM) to include as secondary to all service connected disabilities.  

3.  Entitlement to an increased evaluation for service connected left heel spur in excess of 10 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1996.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from September 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  Except for the February 2014 VA opinion regarding the Veteran's sleep apnea, LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In September 2017, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS claims record.

The issues of entitlement to service connection for sleep apnea and for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot heel spur is manifested by no greater than moderate injuries or symptoms.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left heel spur have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Merits

In a February 1997 rating decision the Veteran was awarded service connection for his left heel spur and afforded a noncompensable rating.  In an October 2002 rating decision the Veteran was afforded an increase to 10 percent rating.  The Veteran appealed the rating and the Board issued a decision denying the Veteran an increase in February 2003.  In October 2013 the Veteran filed another increased rating claim for his left heel spur.  The RO denied such in a July 2014 rating decision and the Veteran submitted a notice of disagreement to such denial and perfected an appeal to the issue.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

In 2013, private and VA medical records noted a tear of the left Achilles tendon due to the Veteran's fishing.  A VA examination also noted the presence of hammer toes and flat feet.  These disabilities were not linked to the Veteran's left heel spur and have not been service-connected.

In May 2014 the Veteran was afforded a VA examination.  The Veteran reported a long history of left foot pain and paresthesias intermittently.  He noted that he specifically had pain in his left heel upon waking in the morning and putting his foot on the floor, as well as having increased pain on standing.  The Veteran did not report any other functional loss or impairment.  The examiner determined that the severity of the left heel spur was mild.  The examiner also found that the spur did not chronically compromise weight bearing.  The examiner did note however that the condition required arch supports in the Veteran's sneakers.  No pain was noted on the examination and no functional loss was noted upon repetition.

In a July 2014 VA medical record, the left foot was within normal limits.

In June 2016 the Veteran was afforded another VA examination to assess the current severity of his left foot heel spur.  At that examination the Veteran reported that he wore inserts in his shoes as a result of his disability and that when he woke up and put pressure on the heel it hurt but after walking for a few minutes it felt better.  The Veteran reported flare-ups in the form of difficulty walking long distances.  The Veteran did not wear a splint or brace.  The examiner found pain on physical examination that did not contribute to functional loss.  There was pain and swelling but no further functional loss upon repetitive use, although it impacts his ability to run and walk long distances.

At his September 2017 Board hearing the Veteran described pain upon waking in the morning and putting his left heel on the ground.  The Veteran again described his difficulty standing for long periods of time and his need for inserts in his shoes.  He denied the pain radiating into his leg, but reported sometimes having mild swelling in the foot.  

After a thorough review of the record, the Board finds that the Veteran's symptoms for this time period most nearly approximate moderate foot disability.

The Board finds that the evidence of record does not support an increased evaluation.  The Veteran's left foot heel spur has resulted in pain and resulting impairment of standing and walking long distances.  The May 2014 and June 2016 VA examinations do not reflect moderately-severe symptoms as a result of the Veteran's left heel spur.  As noted by the 2014 examiner, the heel spur has been productive of mild pain.  Further, the Veteran has described his bilateral foot disability as causing foot pain after walking for long distances and in the morning when he puts his foot on the floor at first.  Accordingly, the 10 percent evaluation is appropriate and no higher evaluations are warranted.

Furthermore, other diagnostic codes do not provide for increased evaluations.  Evaluations in excess of 10 percent are not available for bilateral weak foot, metatarsalgia, hallux valgus, and hammer toes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5282.  Additionally, the Veteran is service-connected for a left heel spur, not flatfoot, claw foot or pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5278, 5283.  Thus, the Board concludes that rating the disability under Diagnostic Code 5284, foot injuries, is most appropriate.  Accordingly, after a thorough review of the record, the Board finds that rating in excess of 10 percent is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 10 percent for a left heel spur is denied.  



REMAND

With regard to both claims of entitlement to service connection for sleep apnea and for diabetes mellitus, remand is required for adequate VA examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.   In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.

Regarding sleep apnea, the Veteran contends that his service connected sinusitis and rhinitis caused his sleep apnea and that his sleep apnea began during service as he had symptoms of severe snoring and trouble breathing while sleeping in service.  At an August 2013 VA examination, the examiner confirmed a diagnosis of sleep apnea as previously diagnosed in July 2011.  The Veteran has asserted that his sleep apnea began in 1984 while in service, specifically noting his snoring in service while on a ship.  He reported that after his discharge from the Navy his wife told him he would stop breathing in his sleep.  The Veteran has submitted buddy statements in which his fellow soldiers in service asserted that the Veteran had severe snoring during service in addition to gasping for air while sleeping.  See e.g., G.W. buddy statement September 2012; see also R.G. buddy statement September 2012.  The Board finds such statements to be credible and shows an in service event, to include symptoms.  

There are multiple etiological opinions of record.  With regard to whether the Veteran's sinusitis caused his sleep apnea, in February 2012 a VA opinion was issued.  The examiner opined that the Veteran's snoring could be caused by the physical structure of his throat and that it was less likely than not caused by his sinusitis or rhinitis.  In April 2014 the Veteran submitted a VA opinion from a nurse practitioner opining that the Veteran's sleep apnea is related to his currently service connected sinusitis.  The nurse practitioner stated that there was a cause and effect relationship between the two disabilities.  In April 2017 the Veteran was afforded another VA examination and opinion.  The examiner confirmed the Veteran's prior diagnosis of sleep apnea and opined after review of the Veteran and his medical records that the sleep apnea was less likely than not related to his sinusitis.  He found that the obstruction of the nose caused rhinitis and sinusitis is not an accepted risk factor for the development of sleep apnea as listed by medical literature.  None of these opinions addressed aggravation.

With regard to whether the Veteran's hypertension caused his sleep apnea, a February 2012 a VA opinion was obtained.  The examiner found that the sleep apnea was less likely than not due to or the result of the Veteran's hypertension, as he has no evidence that hypertension causes sleep apnea.  The examiner also opined that the Veteran's sleep apnea was less likely than not caused by the Veteran's service as severe snoring did not necessarily equate to sleep apnea.  An August 2013 VA examination was conducted.  The examiner found that the hypertension did not cause his sleep apnea.  The examiner found that obstructive sleep apnea occurs when the muscles in the back of the throat to relax, narrowing the airway, and lowering the level of oxygen in the blood.  The brain senses this and briefly rouses the person so that the airway can be reopened.  None of the examinations addressed aggravation and the examiner did not address fully the lay statements in service that indicate the Veteran would wake up gasping for air. The Board thus finds that because the Veteran's current examinations are inadequate.  

Regarding diabetes mellitus, there are multiple opinions of record.  There is a current diagnosis of diabetes, diagnosed in 2004 and confirmed at the Veteran's August 2013 VA examination.  The Veteran has related his diabetes to his service connected disabilities, stating at his September 2017 Board Hearing that all of his service connected disabilities result in the inability to participate in physical activity, thereby causing his diabetes.  
At the Veteran's August 2013 VA examination the examiner opined that the Veteran's diabetes mellitus was less likely than not a result of his service connected hypertension.  As his rationale, the examiner stated that DM develops when the body becomes resistant to insulin or when the pancreas stops producing enough insulin.  The examiner's opinion was not adequate because it did not address aggravation or address the Veteran's theory that his disabilities do not permit him to exercise.  Moreover, the Board finds that the Veteran has claimed all of his service connected disabilities have contributed to his limitation of activity, thereby causing his diabetes.  Thus, a new examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and 
obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sleep apnea had its onset in, or is otherwise caused by, by the Veteran's military service.

  The examiner must address the following:  
1) the Veteran's lay statements and the lay statements of his fellow soldiers from September 2012 regarding his snoring and gasping for air in service; 2) the 2014 VA examination and opinion; and 3) the Veteran's September 2017 Board hearing testimony.  

Second, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or aggravated by his service connected sinusitis and rhinitis.  

The examiner must address the following:  1) the February 2012 VA opinion; 2) the April 2014 nurse practitioner's opinion that there is a cause and effect relationship between the Veteran's sinusitis and rhinitis and his sleep apnea; 3) and the April 2017 VA opinion.  

Third, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or aggravated by his service connected and his service connected hypertension.  

The examiner must address the February 2014 VA opinion.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diabetes.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  
The examiner must specifically address the Veteran's lay statements in addition to his September 2017 Board Hearing testimony.  
The examiner must further opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes was caused by or aggravated by all current service-connected disabilities causing him to limit his activities, thereby causing his diabetes.  

The Veteran is service-connected for the following:  1) left ventricular hypertrophy (30%); 2) chronic rhinitis and chronic sinusitis (30%); 3) keloid formation on his neck (10%); 4) patellofemoral syndrome of the left knee (20%); 5) right ankle sprain (20%); 6) painful scar of the neck (20%); 
7) low back strain (10%); 8) bursitis of the right hip (10%); 9) left heel spur (10%); 10) hypertension (10%); 11) chronic right knee condition (10%); 
12) painful scars of the bilateral knees (10% each); and 13) erectile dysfunction, right knee scar, and left knee scar (0% each).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


